Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to remarks and amendments filed on 1/15/2021.
Claims 1-18 are pending in this Office Action. Claims 1 and 10 are independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 1/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,482,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofhansl et al. (US 2008/0201701, hereinafter Hofhansl) in view of Kothandaraman et al. (US 2005/0080801, hereinafter Kothandaraman).

As to Claim 1, Hofhansl discloses A method comprising: 
identifying functional changes to be made to a database platform of a service provider by or on behalf of the service provider, wherein the database platform supports a plurality of tenants (Abstract, Para. 0013, 0018, installing and upgrading application packages to an application platform. The systems and methods are particularly useful in an on-demand database service. Application packages may be uploaded to a directory by developing users (developers) for installation by subscribing users (subscribers), the on-demand database services may store information from one or more tenants stored into tables of a common database image to form a multi-tenant database system and include an application platform that enables creation, managing and executing one or more applications developed by the provider of the on-demand database service); 
identifying tenant-specific production environments within the database platform affected by the functional changes (Para. 0010, 0038, 0077, informing the first subscriber of the new version of the application package… an application is a group or package of multi-tenant database setup data (e.g., metadata) that defines its data model, user interface and business logic); and 
responsive to determining a tenant-specific production environment of a tenant of the plurality of tenants is affected by the functional changes, providing users of the tenant an opportunity to assess an effect of the functionality changes on the tenant-specific production environment prior to the functional changes being installed in the tenant-specific production environment by: 
copying tenant-specific business logic, functional changes and at least a portion of the tenant-specific production environment affected by the functional changes to a tenant-specific test and development environment of the tenant (Para 0010, 0038, 0054, 0071, the process requires that a subscriber pull the upgrade to their organization. In certain aspect this includes the developer uploading the new version to the directory, notifying subscribers via an administration UI, email, and/or a visual cue in the Package UI, and manually initiating the upgrade by subscribers. The setup data is copied into the subscriber organization in a " development" mode. This allows a subscriber to verify that the application functions correctly before deploying it to users within the subscriber organization); and 
notifying the users regarding the functional changes, including providing information regarding the functional changes and information regarding a point in time at which the functional changes will be deployed to the tenant-specific production environment; and on or after the point in time, deploying the functional changes to the tenant-specific production environment (Abstract, Para. 0059, 0071, the developer uploading the new version to the directory, notifying subscribers via an administration UI, email, and/or a visual cue in the Package UI, and manually initiating the upgrade by subscribers, and user to access and install that application package). 
Hofhansl is silent regarding to a point in time at which the functional changes will be deployed to the tenant-specific production environment, on or after the point in time.
	In addition, Kothandaraman discloses a point in time at which the functional changes will be deployed to the tenant-specific production environment on or after the point in time the deployment runs run at the date and time specified).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hofhansl with the teachings Kothandaraman to provide a built-in scheduler that allows users to schedule jobs once in order to schedule deployments, deactivate scheduled jobs, delete jobs and retrieve schedule details (Kothandaraman Para. 0122).


As to Claim 2, Hofhansl as modified discloses The method of claim 1, wherein the tenant-specific production environment is affected by the functional changes as a result of the tenant specific business logic customizing functionality of a database of the database platform for the users (Para. 0007, 0008). 

As to Claim 3, Hofhansl as modified The method of claim 2, wherein the tenant-specific business logic includes configuration information and customization information specified by the tenant and wherein the tenant-specific production environment provides customized functionality of one or more of third party applications of the tenant and the database to the users based on the tenant-specific business logic (Para. 0018, 0022, 0055). 

As to Claim 4, Hofhansl as modified The method of claim 2, wherein the tenant-specific business logic includes third party applications (Para. 0018, 0022, 0055). 

As to Claim 5, Hofhansl as modified The method of claim 1, wherein said notifying comprises providing the information regarding the functional changes and the information regarding the point in time at which the functional changes will be deployed via a graphical interface of a user system (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 6, Hofhansl as modified The method of claim 5, wherein the graphical interface is displayed to the users responsive to the users accessing the on-demand database system (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 7, Hofhansl as modified The method of claim 5, wherein said notifying is in a form of a critical update console included in a set-up page or a configuration page of the graphical interface (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 8, Hofhansl as modified The method of claim 5, further comprising providing via the graphical interface an option for the tenant to indicate to the service provider that deployment of the functional changes need not be delayed (Para. 0028, 0071, 0106; Kothandaraman Para. 0122-0129). 

As to Claim 9, Hofhansl as modified The method of claim 5, further comprising providing via the graphical interface concurrent access by the users to the tenant-specific Kothandaraman Para. 0122-0129). 


As to claim 10, recites “an article of manufacture” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 11-18, recite “an article of manufacture” with similar limitations to claims 2-9 respectively and are therefore rejected for the same reasons as discussed above.

Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn.

Response to remarks on 35 U.S.C. § 103 Rejection 
Applicant argues that there appears to be no teaching or reasonable suggestion in Hofhansl regarding "identifying functional changes ... to a database platform of a service provider" that are to be made "by or on behalf of the service provider" as required.
In response to the arguments, it is submitted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification; although the claims are interpreted in light of the specification, limitations from the specification 


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        3/1/2021